Miller, J.
This was a proceeding to obtain a mandate against the members of a board of judges of an election held in Middle township of Hendricks county.
It appears that the relator Hughes and one Hornaday were the rival and only candidates voted for at the election for the office of township trustee, and that they received an equal number of votes for the office. The judges failed and refused to determine by lot the person entitled to the office, but certified the result as a tie vote and adjourned.
The only question presented is whether a board of judges having adjourned without completing their duties as such board can be compelled by mandate to re-assemble and complete the duties devolved upon them by law.
This question so fully and elaborately discussed by counsel was decided adversely to the appellants in the case of Johnston v. State, ex reí, ante, p. 16.
For the reasons given in the opinion in the case referred to the judgment rendered in this case is affirmed, with costs.